Title: To Benjamin Franklin from Girardot, Haller & Cie., 14 June 1783
From: Girardot, Haller & Cie.
To: Franklin, Benjamin


          
            Monsieur
            Paris le 14 Juin 1783
          
          Nous avons l’honneur de Vous presenter Monsieur Volmers, associé de la maison la plus
            solide & la plus riche de Breme sous la raison de Pundsack & Volmers.
          Les Etats unis ne pourraient etre en de meilleures mains pour tout ce qui peut les
            Interesser dans cette Ville, & nous rendons ce temoignage plus encore comme un
            homage a la Verité qu’a l’amitié.
          Nous vous demandons la graçe monsieur d’entendre Monsr. Volmers & de le recevoir
            avec cette bonté qui caracterise touttes Vos actions.
          Nous Sommes avec respect Monsieur Vos tres humbles & trés obts
          
            Girardot Haller & Co
          
         
          Addressed: monsieur / monsieur Francklin
            / Passy.
          Notation: Girardo Haller & Co. 14
            Juin 1783.—
        